                  Case 5:18-cv-00166-JPB Document 20 Filed 12/02/19 Page 1 of 1 PageID #: 128




   NORTHERN DISTRICT OF~ WEST VIRGINIA
CLERK, UNITED STATES DISTRICT COURT
                                                               1f1l~lI1T! U ~
                                                               I W~ti
             P.O. BOX 471                                      ~J lull if~
  WHEELING,WESTVIRGINIA26OO3~0O6O                          I I1~II III          -~   ~       02
              OFFICIALBUS~NESS               7014 3490 0001 7496 ~472
                                             ~ /~/Jz,

                                                                                                  ~IL j~
                                                                                             0Ec ~
                                             Joseph M. Carney                                            2019
                                             20 Appletree Lane                       WH~LI~COU
                                             Hilisdale, NJ 07642                         s:

                                                                                         —        ~\ ~




               ~327              4~594~32                  —                    ~
                                                                                ~
                                                                                              ~
                                                                                                    ‘
                                                                                                         ~
                                                                                                         L
                                            Q7E~42— i22~i2O
